Citation Nr: 0707070	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder with depression and 
uncontrollable temper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1964 to June 1965.

This appeal is from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Anchorage, Alaska, Region 
Office (RO).  The veteran testified in May 2005 at a hearing 
at the Anchorage RO before the undersigned Veteran's Law 
Judge of the Board of Veterans' Appeals (Board).

The veteran's October 206 informal hearing presentation 
raises claims for service connection for dental trauma and 
jaw trauma.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran did not suffer the onset or aggravation of an 
acquired psychiatric disorder in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for disability compensation in October 
2001.  A November 2001 VA letter afforded the veteran the 
notice mandated by law and regulation regarding 
substantiating his claim and VA assistance to do so, except 
notice of the potential rating and effective date elements of 
his claim.  See Dingess v. Nicholson, 19Vet. App. 473 (2006).  
The letter did not explicitly solicit evidence in his 
possession, 38 C.F.R. § 3.159(b), but it did identify the 
type of information he was required to submit, the type of 
evidence pertinent to his claim that VA could obtain for him 
only with his authorization, that he could submit evidence 
himself as an alternative to having VA obtain it for him, and 
of his ultimate responsibility for VA's receipt of all non-
federal evidence.  Reasonable understanding of this notice 
must include knowledge that he could submit any pertinent 
evidence in his possession.  Whereas the regulatory 
instruction that VA request a claimants to submit evidence in 
his or her possession is by its language precatory and 
imposes no affirmative duty on the claimant, notice of 
equivalent import satisfies the "submit evidence in your 
possession" notice requirement, as it did in this case.

In light of the outcome in this appeal, the question whether 
VA prejudiced the adjudication or impaired the veteran's 
ability to participate in prosecuting his claim is moot.  No 
contribution to evidence of the current severity of his 
claimed disability or the legally correct effective date of 
commencement of benefits could have affected the outcome of 
the underlying question of entitlement to service connection.  
VA has discharged its notice requirements in this case.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see Conway v. Principi, 353 F.3d 1359, 1374 (2004) 
(Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error").

VA has obtained all evidence of which it had notice and, 
where necessary, the veteran's authorization to obtain the 
evidence, except for several instances in which the putative 
custodian of state or private records reported the records 
were no longer maintained because of their age.  VA notified 
the veteran in each instance of such response, with a summary 
of all such responses in the May 2003 statement of the case.  
VA has examined the veteran and obtained a medical opinion 
necessary to decide the case.

The veteran, through his representative, has requested VA 
obtain the independent medical opinion of two medical experts 
as necessary to decide the claim.  See 38 C.F.R. § 20.901(d) 
(2006).  The veteran's appeal does not involve such medical 
complexity or controversy as to warrant an independent 
medical opinion.  Id.  VA has discharged its duty to assist 
the veteran to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (e) (2006).

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2006).

 "Generally, to prove service 
connection, a claimant must submit (1) 
medical evidence of a current disability, 
(2) medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Service medical records reveal the veteran entered the 
veteran without notation of psychiatric disorder or other 
mental disorder.  During service, records show, he had 
multiple violent altercations.  Psychiatric evaluation of 
April 1965 diagnosed passive aggressive personality without 
other acquired psychiatric disorder.  A June 1965 separation 
examination report is negative for psychiatric disorder.

There is a hiatus in the medical documentation of record 
between the June 1965 separation examination and a December 
1994 private treatment record noting the veteran's complaints 
of depression, anxiety, screaming at people, and explosive 
anger.  The subsequent medical records through February 2003 
show diagnosis of bipolar disorder, manic, and anti-social 
personality traits.  The diagnosis is in a January 2002 
psychiatric evaluation done for the Social Security 
Administration (SSA).  SSA awarded disability benefits to the 
veteran for disability beginning September 2001.  The SSA 
medical records and the private treatment records are 
uninformative about the time of onset of bipolar disorder.

VA compensation examination of March 2006 comprised review of 
the veteran's medical records, with a comment that the 
examiner also performed the previous SSA psychiatric 
evaluation, clinical history and interview, and mental status 
examination.  The examiner recorded the veteran's history of 
violence in service, denial of manic or depressive symptoms 
in service, first onset of depression after service, and of 
psychiatric treatment in prison in the early 1980s.  The 
examiner also noted reports from prior employers regarding 
the veteran's aggressive behavior.  The examiner diagnosed 
bipolar disorder, manic, and anti-social personality 
disorder.

The examiner disagreed with the service diagnosis of passive-
aggressive personality disorder, opining that anti-social 
personality disorder better suited the veteran's history and 
presentation, and that personality disorder was the veteran's 
only mental disorder while in service.  The examiner 
concluded the veteran had no acquired psychiatric disorder 
prior to service or during service, and the onset of bipolar 
disorder was several years after service.  He specifically 
opined that the veteran's aggressive behavior in service was 
not a prodrome of bipolar disorder.

The veteran testified in February 2003 and May 2005 that his 
currently diagnosed bipolar disorder began in service.  He 
disputed the diagnosis of passive aggressive personality made 
on psychiatric evaluation in service.  He submitted 
literature at each hearing that listed symptoms of passive-
aggressive personality disorder and of bipolar disorder.  He 
observed that aggressive behavior was not listed among the 
symptoms of anti-social personality disorder, but it was 
listed among the symptoms of bipolar disorder.  He argued, in 
essence, that these symptom lists were evidence he did not 
have passive-aggressive personality disorder in service and 
that he had bipolar disorder in service, or that his 
aggression was prodromal for of bipolar disorder.

The VA compensation examiner's finding that the veteran does 
not have passive-aggressive personality disorder and did not 
in service does not support the veteran's claim.  The 
dispositive findings in evidence are that he did not have 
bipolar disorder or any other acquired psychiatric disorder 
before or during service.  He was psychiatrically sound on 
entrance into service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  He did not have a preexisting 
psychiatric illness, consequently this case does not involve 
a question whether a preexisting psychiatric disease 
increased in severity in service such that it must be 
presumed aggravated in service absent rebuttal of that 
presumption.  See 38 C.F.R. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2006).

The VA compensation examiner's opinion that the veteran had 
an anti-social personality disorder in service is of no legal 
benefit to the veteran's claim.  VA is authorized to pay 
compensation for disability resulting from disease or injury 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  By regulation, personality 
disorders are not diseases or injuries; VA is specifically 
precluded from paying compensation for personality disorder.  
38 C.F.R. § 3.303(c) (2006).  Thus it does not affect the 
result in the veteran's claim that his personality disorder 
is and was anti-social rather than passive-aggressive.

The diagnosis of psychiatric disorders requires specialized 
training.  The veteran's opinion based on his understanding 
of medical literature does not qualify his opinion as a 
medical opinion; it remains a layman's option.  It is not 
competent evidence of a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992); see 38 C.F.R. 
§ 3.159(a)(1), (2) (2006).

The October 2001 letter from a private employer is without 
probative value to support the veteran's claim.  It provide 
no evidence of the time of onset or other information that 
can link the veteran's bipolar or any other acquired 
psychiatric disorder with service.

The medical literature the veteran submitted is insufficient 
evidence that he had bipolar disorder in service to outweigh 
a medical opinion specific to his case, because the 
literature does not address the facts in his case.  The 
inclusion of aggression in a list of symptoms of bipolar 
disorder is not proof he had bipolar disorder in service.  
The VA examiner attributed the veteran's aggression in 
service to anti-social personality disorder based on the 
examiner's interpretation of the entire evidence available 
specific to the veteran.  Aggression alone is insufficient 
evidence of bipolar disorder in service to balance the 
contrary probative weight of the VA examiner's opinion that 
the veteran did not have bipolar disorder in service.

The VA examiner apparently found the veteran's history of the 
course of his psychiatric symptoms credible and found the 
veteran's history consistent with the onset of an acquired 
psychiatric disorder after separation from service.  His 
testimony does not contradict the examiner's opinion of onset 
of an acquired psychiatric disorder several years after and 
unrelated to the veteran's period of service.  Thus, the 
evidence fails to show a condition noted in service with 
continuity of symptomatology thereafter to which a current 
diagnosis can be linked.  See 38 C.F.R. § 3.303(b) (2006).

In sum, the preponderance of the evidence is against 
entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder with depression and 
uncontrollable temper.


ORDER

Service connection for an acquired psychiatric disorder, 
including bipolar disorder with depression and uncontrollable 
temper, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


